Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance.  The primary reason for allowance of claims 1-11 is the inclusion of the limitations of a printer that includes wherein the reference position is located upstream away from first end dots of the plurality of first dots by a reference distance in the sub scanning direction, the first end dots are arranged along the main scanning direction at an upstream end portion of the plurality of first dots in the sub scanning direction, and the reference distance is an interval in the sub scanning direction between any adjacent two of a plurality of dots to be formed along the sub scanning direction in each partial printing operation, and is based on an interval in the sub scanning direction between any adjacent two of the plurality of nozzles disposed along the sub scanning direction, and wherein the particular condition is satisfied when a specific index is equal to or less than a reference value, and the specific index is an index regarding a difference between a color represented when the first end dots overlap the second end dots and another color represented when the first end dots do not overlap the second end dots. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 12 is the inclusion of a method steps of non-transitory computer readable storage medium that includes wherein the reference position is located upstream away from first end dots of the plurality of first dots by a reference distance in the sub scanning direction, the first end dots are arranged along the main scanning direction at an 
The primary reason for allowance of claim 13 is the inclusion of a method steps of a printer that includes wherein the reference position is located upstream away from first end dots of the plurality of first dots by a reference distance in the sub scanning direction, the first end dots are arranged along the main scanning direction at an upstream end portion of the plurality of first dots in the sub scanning direction, and the reference distance is an interval in the sub scanning direction between any adjacent two of a plurality of dots to be formed along the sub scanning direction in each partial printing operation, and is based on an interval in the sub scanning direction between any adjacent two of the plurality of nozzles disposed along the sub scanning direction, and wherein the particular condition is satisfied when a specific index is equal to or less than a reference value, and the specific index is an index regarding a difference between a color represented when the first end dots overlap the second end dots and another color represented when the first end dots do not overlap the second end dots. It is these steps 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (US 2019/0286955) disclose an image processing method for generating printing data including correcting, in accordance with a degree of reduction in a dot coverage below a predetermined dot coverage in a region that undergoes printing in an overlapped manner by first & second nozzle groups. Furita (US 2019/0118550) disclose 
a printing apparatus that performs printing by a print head having an overlapping portion where a formation range of a first & second nozzle groups are configured to eject ink of a same color as the first nozzle group at least partially overlap. Nakagawa et al. (US 2014/0139885) disclose printing a unit area of a print medium is performed by a first & second printing scans where dither patterns are formed to control the arrangement of dots on the print medium without adverse effects of density unevenness and graininess. Horii et al. (US 2010/0007901) disclose an image forming apparatus having a color converting unit for subjecting the input image data to a color conversion in accordance with ink color and generating a print image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853